Citation Nr: 0834813	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-24 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in VA's healthcare system without a 
copayment requirement.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of VA's Health 
Eligibility Center (HEC) in Atlanta, Georgia, which 
determined that the veteran was not eligible for treatment in 
VA's healthcare system without a copayment requirement for 
the 2005 calendar year. 


FINDING OF FACT

The veteran's household income for 2005 exceeds the income 
threshold for entitlement to treatment in VA's healthcare 
system without a copayment requirement.


CONCLUSION OF LAW

The criteria for entitlement to treatment in VA's healthcare 
system without a copayment requirement have not been met.  38 
U.S.C.A. §§ 1705, 1710, 1722 (West 2002); 38 C.F.R. §§ 3.271, 
17.47 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist and notify

VA must assist a claimant at the time that he files a claim 
for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  As part of the assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  However, the Board finds that there is no 
indication in the applicable statute that Congress intended 
the act to revise the unique, specific claim provisions of 
38 U.S.C.A. Chapter 17.  38 C.F.R. §§ 17.123-17.132; Barger 
v. Principi, 16 Vet. App. 132 (2002).

This issue will be decided as a matter of law.  Further 
development of this issue would serve no useful purpose.  No 
amount of notice or development can change the legal finding.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran).  Therefore, any 
error regarding VA's duty to notify and assist in this case 
is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349 (5th Cir. 1985). 

Analysis

VA is required to furnish hospital care and medical services 
to any veteran who is unable to defray the expenses of 
necessary care as determined under 38 U.S.C.A. § 1722(a) 
(West 2002).  38 U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A 
veteran shall be considered to be unable to defray the 
expenses of necessary care if his attributable income is not 
greater than a specified income threshold.  38 U.S.C.A. 
§ 1722(e)(3) (West 2002).  Effective January 1, 2004, the 
Means Test income threshold for a nonservice-connected 
veteran with two dependents was $34,091.

In December 2006, the veteran completed a VA Form 10-10EZ, 
Health Benefits Renewal Form, acknowledging that he was below 
the Means Test threshold criteria for cost-free care.  In 
March 2007, VA's income verification match process revealed 
that the veteran's gross household income for 2005 exceeded 
the Means Test income threshold of $34,091 for a nonservice-
connected veteran with two dependents, and the HUD Geographic 
Mean Test income threshold of $52,200.

In March 2007, the veteran was sent an income verification 
letter providing him the opportunity to verify or correct the 
reported income information.  The veteran did not reply.  In 
May 2007, the veteran was sent a second letter providing him 
the opportunity to verify or correct the reported income 
information.  In June 2007, the veteran was notified that his 
health care eligibility had been changed based upon his 
household income and/or assets for 2005.  He was informed 
that his priority group was being converted to Enrollment 
Priority Group 8c, and that a copayment would be required for 
medical care received beginning December 12, 2006.

In June 2007, the veteran expressed disagreement with the 
June 2007 decision, and in August 2007, he perfected a 
substantive appeal.  The veteran has asserted that his 
privacy had been invaded in the process of verifying his 
asserted income; that records obtained citing investments 
were false, as they did not demonstrate that certain assets 
were part of an A-B trust to which he had no access; and that 
VA had breeched a contract made with him when he had entered 
service that he would be provided with medical care without a 
copay.

VA's HEC had initially determined that the veteran was 
eligible for care and enrolled him in priority group 5, which 
applies to veterans not covered by categories (1) through (4) 
under 38 C.F.R. § 17.36(b) who are unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Based on the veteran's financial status, he had been 
identified as copay exempt.  At that time, the veteran was 
not service connected and had two dependents.

To maintain eligibility for cost-free VA health care, the 
veteran was required to keep VA apprised as to his financial 
status.  In general, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272. 38 C.F.R. § 3.271 (2007).

Initially, as to the veteran's assertion that his privacy had 
been invaded in the process of verifying his asserted income, 
the Board notes that pursuant to matching agreements with the 
Internal Revenue Service and the Social Security 
Administration, VA receives return information regarding 
unearned income, income from self-employment, wages, and 
retirement income, in an effort to compare that reported to 
VA by compensation, pension, and health care beneficiaries.  
38 U.S.C.A. §§ 5106, 7104(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1301 (2007); Privacy Act, 5 U.S.C § 552a(p) 
(West 2002); 26 U.S.C. § 6103 (West 2002).  Therefore, the 
Board finds that obtaining the veteran's income information 
in an effort to confirm income as reported by him in his 
December 2006 VA Form 10-10EZ is within VA's authority and 
does not violate any privacy rights as asserted by the 
veteran.

In this case, the veteran does not appear to dispute that he 
had gross household earnings in 2005 which were greater that 
the Means Test income threshold of $34,091 for a non-service-
connected veteran with two dependents, and the HUD Geographic 
Mean Test income threshold of $52,200.  Rather, he argues 
that, because certain of those assets were shared with his 
spouse and were part of an A-B trust to which he had no 
access, it should not be counted as part of his gross 
household earnings.  The Board acknowledges his contention, 
but notes that, the HEC had notified the veteran on numerous 
occasions of the discrepancy in reported income.  However, 
the veteran has never produced any evidence to support his 
assertions.  As such, in determining eligibility for VA 
health care, statutory and regulatory provisions require the 
Board to consider all of the veteran's attributable income 
during the calendar year preceding his application for care.  
38 U.S.C.A. § 1722(f)(1) (West 2002); 38 C.F.R. § 17.47(d)(4) 
(2007).  As the veteran has not provided any corroborating 
evidence to rebut the findings of the process of verifying 
his asserted income, the Board has no alternative but to 
conclude that the veteran's gross household income for 2005 
exceeded the Means Test income threshold of $34,091 for a 
nonservice-connected veteran with two dependents, and the HUD 
Geographic Mean Test income threshold of $52,200.  In sum, 
the veteran's household income for 2005 exceeds the income 
threshold for entitlement to treatment in VA's healthcare 
system without a copayment requirement.

Finally, with respect to the claimant's assertion that he was 
promised entitlement to treatment in VA's healthcare system 
without a copayment requirement while he was in service, the 
Board notes that an argument that denying benefits violates a 
contract made by the Federal Government at the time the 
veteran enlisted in service has previously been considered 
and rejected by Federal Courts.  Schism v. United States, 239 
F.3d 1280 (Fed. Cir. 2001) (certain military retirees are not 
entitled to free lifetime health care based on implied-in-
fact contracts premised on promises made when they joined the 
service that they would receive free lifetime medical care 
for themselves and their dependents).

The veteran contends that it is unfair to deny him enrollment 
in the VA health care system without the requirement of a 
copay.  He appears to be raising an argument couched in 
equity.  While certainly sympathetic to such an argument, the 
Board is bound by the law and is without authority to grant 
benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

The Board, therefore, concludes that the criteria for 
entitlement to treatment in VA's healthcare system without a 
copayment requirement have not been met.  As the law, and not 
the evidence of record, is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to treatment in VA's healthcare system without a 
copayment requirement is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


